Exhibit 10.2

 
SEE SECTION 20 REGARDING NOTICE TO THE COMPANY OF DISCLOSURE OF CONFIDENTIAL
INFORMATION REQUIRED IN CONNECTION WITH LITIGATION AND COMPLIANCE WITH LAW
 

TELEFLEX INCORPORATED

NOTE PURCHASE AGREEMENT

Dated as of October 1, 2007

$130,000,000 7.62% Series A Senior Notes due October 1, 2012
$40,000,000 7.94% Series B Senior Notes due October 1, 2014
$30,000,000 Floating Rate Series C Senior Notes due October 1, 2012



1.   AUTHORIZATION OF NOTES                                            1

2.          SALE AND PURCHASE OF NOTES                                        1

3.          CLOSING                                                           2

4.          CONDITIONS TO CLOSING                                             2

            4.1.            Representations and Warranties                    2
            4.2.            Performance; No Default                           2
            4.3.            Compliance Certificates; Financial Statements     3
            4.4.            Opinions of Counsel                               3
            4.5.            Purchase Permitted By Applicable Law, etc         3
            4.6.            Sale of Other Notes                               4
            4.7.            Payment of Special Counsel Fees                   4
            4.8.            Private Placement Number                          4
            4.9.            Changes in Corporate Structure                    4
            4.10.           Funding Instructions                              4
            4.11.           Offeree Letter                                    4
            4.12.           Credit Agreement                                  5




  4.13.   Amendments to, or Prepayment of Indebtedness under, Existing Note
Agreements 5  

                                 
 
    4.14.     Intercreditor Agreement     5          
 
    4.15.     Pledge Agreement.     5          
 
    4.16.     Subsidiary Guaranty Agreement.     6          
 
    4.17.     Arrow Acquisition     6          
 
    4.18.     Repayment of Certain Existing Indebtedness     6          
 
    4.19.     Proceedings, Documents and Consents     6           5.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY     6          
 
    5.1.     Organization; Power and Authority     6          
 
    5.2.     Authorization, etc     7          
 
    5.3.     Disclosure     7                 5.4.     Organization and
Ownership of Shares of Subsidiaries; Affiliates; Investments7        
 
    5.5.     Financial Statements; Material Liabilities     8          
 
    5.6.     Compliance with Laws, Other Instruments, etc     9          
 
    5.7.     Governmental Authorizations, etc     9          
 
    5.8.     Litigation; Observance of Agreements, Statutes and Orders     9    
     
 
    5.9.     Taxes     10          
 
    5.10.     Title to Property; Leases     10          
 
    5.11.     Licenses, Permits, etc     10          
 
    5.12.     Compliance with ERISA     11          
 
    5.13.     Private Offering by the Company     12          
 
    5.14.     Use of Proceeds; Margin Regulations     12          
 
    5.15.     Existing Indebtedness; Future Liens     12          
 
    5.16.     Foreign Assets Control Regulations, etc     13          
 
    5.17.     Status under Certain Statutes     13          
 
    5.18.     Environmental Matters     13           6.   REPRESENTATIONS OF THE
PURCHASERS     14          
 
    6.1.     Purchase for Investment     14          
 
    6.2.     Source of Funds     14           7.   INFORMATION AS TO THE COMPANY
    16          
 
    7.1.     Financial and Business Information     16          
 
    7.2.     Officer’s Certificate     19          
 
    7.3.     Inspection     19          
8.
  PREPAYMENT OF THE NOTES             20          
 
    8.1.     Maturity     20          
 
    8.2.     Optional Prepayments with Prepayment Compensation Amount     20    
     
 
    8.3.     Allocation of Partial Prepayments     20          
 
    8.4.     Prepayments in Connection with Certain Events     21          
 
    8.5.     Prepayments in Connection with a Change of Control     22          
 
    8.6.     Maturity; Surrender, etc     22          
 
    8.7.     Purchase of Notes     22          
 
    8.8.     Make-Whole Amount     23          
 
    8.9.     Floating Rate Interest and Interest Payment Dates     24          
 
    8.10.     Breakage Cost Indemnity; Reserve Requirements     26          
9.
  AFFIRMATIVE COVENANTS             28          
 
    9.1.     Compliance with Law     28          
 
    9.2.     Insurance     28          
 
    9.3.     Maintenance of Properties     29          
 
    9.4.     Payment of Taxes and Claims     29          
 
    9.5.     Corporate Existence, etc     29          
 
    9.6.     Books and Records     29          
 
    9.7.     Guarantors and Collateral; Further Assurances     30          
10.
  NEGATIVE COVENANTS             30          
 
    10.1.     Indebtedness     31          
 
    10.2.     Liens     32          
 
    10.3.     Fundamental Changes     33          
 
    10.4.     Dispositions of Property     34          
 
    10.4A     2004 Note Purchase Agreement Dispositions of Property Covenant    
34          
 
    10.5.     Investments and Acquisitions     35          
 
    10.6.     Restricted Payments     36          
 
    10.7.     Transactions with Affiliates     37          
 
    10.8.     Restrictive Agreements     37          
 
    10.9.     Certain Financial Covenants     38          
 
    10.10.     Lines of Business     39          
 
    10.11.     Swap Agreements     39          
 
    10.12.     Modification of Bank Credit Agreement     39          
 
    10.13.     Terrorism Sanctions Regulations     39          
11.
  EVENTS OF DEFAULT             40          
12.
  REMEDIES ON DEFAULT, ETC             42          
 
    12.1.     Acceleration     42          
 
    12.2.     Other Remedies     42          
 
    12.3.     Rescission     43          
 
    12.4.     No Waivers or Election of Remedies, Expenses, etc     43          
13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     43          
 
    13.1.     Registration of Notes     43          
 
    13.2.     Transfer and Exchange of Notes     44          
 
    13.3.     Replacement of Notes     44          
14.
  PAYMENTS ON NOTES             45          
 
    14.1.     Place of Payment     45          
 
    14.2.     Home Office Payment     45          
15.
  EXPENSES, ETC             45          
 
    15.1.     Transaction Expenses     45          
 
    15.2.     Survival     46           16.   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT             46  
17.
  AMENDMENT AND WAIVER             46          
 
    17.1.     Requirements     46          
 
    17.2.     Solicitation of Holders of Notes     47          
 
    17.3.     Binding Effect, etc     47          
 
    17.4.     Notes held by Company, etc     48          
 
    17.5.     Release of Collateral and Subsidiary Guaranty Agreement     48    
     
18.
  NOTICES             48          
19.
  REPRODUCTION OF DOCUMENTS             49          
20.
  CONFIDENTIAL INFORMATION             49          
21.
  SUBSTITUTION OF PURCHASER             50          
22.
  MISCELLANEOUS             50          
 
    22.1.     Successors and Assigns     50          
 
    22.2.     Payments Due on Non-Business Days     50          
 
    22.3.     Accounting Terms     51          
 
    22.4.     Severability     51          
 
    22.5.     Construction     51          
 
    22.6.     Counterparts     51          
 
    22.7.     Governing Law     52          
 
    22.8.     Jurisdiction and Process; Waiver of Jury Trial     52          
 
    22.9.     Post-Closing Letter     52          

         
SCHEDULE A — I
SCHEDULE B
SCHEDULE 5.3
SCHEDULE 5.4
SCHEDULE 5.5
SCHEDULE 5.15
EXHIBIT 1
EXHIBIT 2
EXHIBIT 3
EXHIBIT 4.4(a)
EXHIBIT 4.4(b)
EXHIBIT 4.13A
EXHIBIT 4.13B
EXHIBIT 4.14
EXHIBIT 4.15
EXHIBIT 4.16
  NFORMA
—
—
—
—
—
—
—
—
—
—   TION RELATING TO PURCHASERS
DEFINED TERMS
Disclosure Materials
Subsidiaries and Ownership
of Subsidiary Stock; Affiliates; Investments
Financial Statements
Existing Indebtedness/Liens
Form of Series A Notes
Form of Series B Notes
Form of Series C Notes
Form of Opinion of Special Counsel
for the Company
Form of Opinion of Special Counsel
for the Purchasers
Form of Amendment to 2002 Note Purchase Agreement
Form of Amendment to 2004 Note Purchase Agreement
Form of Intercreditor Agreement
Form of Pledge Agreement
Form of Subsidiary Guaranty Agreement

1

TELEFLEX INCORPORATED

155 South Limerick Road,

Limerick, PA 19468

$130,000,000 7.62% Series A Senior Notes due October 1, 2012
$40,000,000 7.94% Series B Senior Notes due October 1, 2014
$30,000,000 Floating Rate Series C Senior Notes due October 1, 2012

As of October 1, 2007

TO THE PURCHASERS WHOSE NAMES
APPEAR IN THE ACCEPTANCE FORM
AT THE END HEREOF:

Ladies and Gentlemen:

TELEFLEX INCORPORATED, a Delaware corporation (the “Company”), agrees with each
of the purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:



1.   AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (a) $130,000,000 aggregate
principal amount of its 7.62% Series A Senior Notes due October 1, 2012 (the
“Series A Notes”), (b) $40,000,000 aggregate principal amount of its 7.94%
Series B Senior Notes due October 1, 2014 (the “Series B Notes” and, together
with the Series A Notes, the “Fixed Rate Notes”) and (c) $30,000,000 aggregate
principal amount of its Floating Rate Series C Senior Notes due October 1, 2012
(the “Series C Notes” or the “Floating Rate Notes” and the Floating Rate Notes,
together with the Fixed Rate Notes, collectively, the “Notes”, such term to
include any such Notes issued in substitution therefor pursuant to Section 13 of
this Agreement). The Series A Notes, the Series B Notes and the Series C Notes
will be substantially in the forms set out in Exhibits 1, 2, and 3,
respectively. Certain capitalized and other terms used in this Agreement are
defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.



2.   SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the respective Series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.



3.   CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York
10022, at 10:00 a.m., New York City time, at a closing (the “Closing”) on
October 1, 2007 or on such other Business Day thereafter on or prior to
October 5, 2007 as may be agreed upon by the Company and the Purchasers. At the
Closing the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note for each Series to be so purchased
(or such greater number of Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number
200-001-814-9168 at Wachovia Bank, N.A., ABA 031-201-467, for the benefit of
“Registrar and Transfer Company as Paying Agent for Various Shareholders
(Corporate Actions)” for further credit as described in the funding instructions
delivered pursuant to Section 4.10. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.



4.   CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10.3, 10.4, 10.4A, 10.5, 10.6, 10.7, 10.11 or 10.13 hereof had such
Sections applied since such date.

4.3. Compliance Certificates; Financial Statements.

(a) Officer’s Certificate. The Company shall have delivered or made available to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

(b) Secretary’s Certificates. The Company shall have delivered to such Purchaser
(i) a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Financing Documents to which the Company is a party and (ii) a certificate of
the Secretary or Assistant Secretary of each Subsidiary Guarantor, dated the
date of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Financing Documents to which such Subsidiary Guarantor is a party.

(c) Financial Statements. The Company shall have delivered to such Purchaser the
audited consolidated financial statements of Arrow for the fiscal years ended
August 31, 2004, August 31, 2005 and August 31, 2006; (ii) the unaudited
consolidated financial statements of Arrow for the fiscal quarters ended
November 30, 2006, February 28, 2007 and May 31, 2007; (iii) a pro forma
consolidated balance sheet of the Company and pro forma consolidated income
statement of the Company, each dated as of July 1, 2007, giving pro forma effect
to the Arrow Acquisition and the Transactions (the “Pro Forma Financial
Statements”) (as if the Arrow Acquisition and the Transactions had occurred on
such date or at the beginning of such period, as the case may be); and (iv) a
certificate, dated the date of Closing and signed by a Senior Financial Officer
of the Company, setting forth a reasonably detailed calculation of Consolidated
EBITDA showing as of June 30, 2007 on a pro forma basis giving effect to the
Arrow Acquisition and the Transactions (as if the Arrow Acquisition and the
Transactions had occurred on such date or at the beginning of such period, as
the case may be) Consolidated EBITDA of not less than $500,000,000.

4.4. Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Simpson Thacher &
Bartlett LLP, special counsel for the Company, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or the Purchasers’ counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Bingham McCutchen LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

4.6. Sale of Other Notes.

Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes.

4.9. Changes in Corporate Structure.

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation (other than the Arrow Acquisition) and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

4.10. Funding Instructions.

At least three Business Days prior to the date of Closing, each Purchaser shall
have received written instructions signed by a Responsible Officer on the
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the Notes is to be deposited.

4.11. Offeree Letter.

Banc of America Securities LLC and JP Morgan Securities Inc. shall each have
delivered to the Company, its counsel, such Purchaser and its special counsel an
offeree letter, in form and substance satisfactory to such Purchaser, confirming
the manner of the offering of the Notes by Banc of America Securities LLC and JP
Morgan Securities Inc., respectively.

4.12. Credit Agreement.

Each of the Purchasers shall have received an executed copy of the Bank Credit
Agreement and each of the other agreements and instruments executed in
connection therewith, each certified as true and correct by a Senior Financial
Officer. The Company shall have received all loan proceeds to be borrowed by it
under the Bank Credit Agreement.

4.13. Amendments to, or Prepayment of Indebtedness under, Existing Note
Agreements.

Each of the Purchasers shall have received (a) an executed copy of an amendment
to the Note Purchase Agreement, dated as of October 25, 2002, among the Company
and each of the institutions named on the signature pages thereof, substantially
in the form of Exhibit 4.13A, and an executed copy of an amendment to the Note
Purchase Agreement, dated as of July 8, 2004, among the Company and each of the
institutions named on the signature pages thereof, substantially in the form of
Exhibit 4.13B, together with, in each case, all the other agreements and
instruments executed in connection therewith, each certified as true and correct
by a Senior Financial Officer and (b) evidence satisfactory to such Purchaser
that all amounts outstanding under the several Note Agreements, dated as of
November 1, 1992, among the Company and each of the institutions named on the
signature pages thereof, and under the several Note Agreements, dated as of
December 15, 1993, among the Company and each of the institutions named on the
signature pages thereof, have been paid in full.

4.14. Intercreditor Agreement.

The Company, the Subsidiary Guarantors, the Administrative Agent (as defined in
the Bank Credit Agreement), the holders of the Existing Senior Notes, each of
the other Purchasers and the Collateral Agent shall have executed and delivered
an intercreditor agreement, substantially in the form of Exhibit 4.14 (as
amended, restated or otherwise modified from time to time, the “Intercreditor
Agreement”).

4.15. Pledge Agreement.

The Company and the Collateral Agent shall have executed and delivered a pledge
agreement, substantially in the form of Exhibit 4.15 (as amended, restated or
otherwise modified from time to time, and together with any other pledge or
similar agreement entered into by any Subsidiary Guarantor with respect to the
Collateral on or after the date hereof, collectively, the “Pledge Agreement”),
and the Company shall have delivered to the Collateral Agent certificates
representing the Pledged Equity Interests (as defined in the Pledge Agreement),
accompanied by undated stock powers executed in blank.

4.16. Subsidiary Guaranty Agreement.

The Subsidiary Guarantors shall have executed and delivered a guaranty
agreement, substantially in the form of Exhibit 4.16 (as amended, restated or
otherwise modified from time to time, the “Subsidiary Guaranty Agreement”).

4.17. Arrow Acquisition.

Each of the Purchasers shall have received an executed copy of the Arrow
Acquisition Agreement and each of the other agreements and instruments executed
in connection therewith, each certified as true and correct by a Senior
Financial Officer, and the Arrow Acquisition shall be consummated in accordance
with the Arrow Acquisition Agreement at the Closing.

4.18. Repayment of Certain Existing Indebtedness.

Each of the Purchasers shall have received evidence that (i) the principal of
and interest on outstanding loans, and all accrued fees and all other amounts
owing, under the Existing Credit Agreement shall have been paid in full, all
commitments to extend credit thereunder shall have been terminated, and all
letters of credit issued thereunder and outstanding immediately prior to the
date of Closing shall have been continued pursuant to the Bank Credit Agreement,
and all accrued and unpaid fees in respect of such letters of credit shall have
been paid; and (ii) the principal of and interest on outstanding loans, and all
accrued fees and all other amounts owing, under the Existing Arrow Indebtedness
shall have been paid in full, and all letters of credit issued thereunder and
outstanding immediately prior to the date of Closing shall have been terminated
or replaced by letters of credit issued under the Bank Credit Agreement, and all
Liens securing such Indebtedness and all guaranties issued in respect of the
Existing Arrow Indebtedness shall have been discharged or released (or
arrangements for such discharge or release satisfactory to each such Purchaser
shall have been made).

4.19. Proceedings, Documents and Consents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and the Purchasers’
special counsel, and such Purchaser and such special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.



5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     
 
  The Company represents and warrants to each Purchaser that:
5.1.
  Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver the
Financing Documents to which it is a party and to perform the provisions hereof
and thereof.

5.2. Authorization, etc.

Each of the Financing Documents to which the Company and each Subsidiary
Guarantor is a party has been duly authorized by all necessary corporate action
on the part of the Company or such Subsidiary Guarantor, as the case may be, and
constitutes, or, in the case of each Note, upon execution and delivery will
constitute, a legal, valid and binding obligation of the Company or such
Subsidiary Guarantor enforceable against the Company or such Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.3. Disclosure.

The Company, through its agents, Banc of America Securities LLC and JP Morgan
Securities Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated August 2007 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. This Agreement (including the schedules hereto), the
Memorandum and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
listed in Schedule 5.5 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to September 17, 2007 being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that, with respect to projected financial information or
estimates, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable as of the date of
preparation thereof. Except as disclosed in the Disclosure Documents, since
December 31, 2006, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates;
Investments.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i)  the Company’s Subsidiaries, showing, as to each Subsidiary (A) the
correct name thereof and the jurisdiction of its organization, (B) whether all
of its Capital Stock is held by the Company or other Subsidiaries (a
“Wholly-Owned Subsidiary”), (C) with respect to each Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of shares of each class of its Capital
Stock outstanding owned by the Company and each other Subsidiary, and
(D) whether such Subsidiary is a Subsidiary referred to in clause (a) of the
definition of “Immaterial Subsidiary” or a Subsidiary referred to in either
clause (a) or clause (b) of the definition of “Excluded Subsidiary” and (ii) the
Company’s directors and officers. The Company has no Affiliates other than
Subsidiaries and Persons in which the Company or a Subsidiary has an Investment,
as set forth in Schedule 5.4 (pursuant to Section 5.4(e)).

(b) All of the outstanding shares of capital stock or similar Capital Stock of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver the
Financing Documents to which it is a party and to perform the provisions
thereof.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar Capital Stock of such Subsidiary.

(e) Schedule 5.4 also sets forth a complete and correct list of all Investments
(other than Investments referred to in Section 5.4(a) and short term investments
of a liquid nature) held by the Company or any of its Subsidiaries in any Person
on the date hereof and, for each such Investment, (i) the identity of the Person
or Persons holding such Investment and (ii) the nature of such Investment.
Except as disclosed in Schedule 5.4, each of the Company and its Subsidiaries
owns, free and clear of all Liens, all such Investments.

5.5. Financial Statements; Material Liabilities.

The Company has delivered or made available to each Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). To the
knowledge of the Company, the Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in such financial statements or
otherwise disclosed in the Disclosure Documents. The Pro Forma Financial
Statements, copies of which have heretofore been furnished to each Purchaser,
have been prepared in good faith, based on assumptions believed by the Company
to be reasonable as of the date of preparation thereof.

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company and the Subsidiary
Guarantors of the Financing Documents to which each is a party will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the Lien of the Pledge Agreement)
in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company or any Subsidiary Guarantor of the
Financing Documents to which it is a party.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws and the USA Patriot
Act) of any Governmental Authority as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i)  with respect to which the failure to
file or make such payment could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run for all fiscal years up to and including the fiscal year ended
December 26, 1999.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that the Company or any Subsidiary is party to as
lessee and that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

5.11. Licenses, Permits, etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b) To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under all Plans
(other than Multiemployer Plans), determined as of the end of each such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of all Plans
allocable to such benefit liabilities by more than $50,000,000 in the aggregate
for all Plans and, after giving affect to the Arrow Acquisition, the Company has
reasonable grounds to believe that such underfunding will not exceed
$25,000,000. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined both as of the
last day of the Company’s most recently ended fiscal year, and after giving
effect to the Arrow Acquisition, in accordance with Financial Accounting
Standards Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Company and
its Subsidiaries could not reasonably be expected to result in a Material
Adverse Effect.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and not more than 60 other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to the Arrow
Acquisition, to the refinancing of existing Indebtedness and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

5.15. Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all Indebtedness of the Company and its Subsidiaries (other than
intercompany Indebtedness) that will be outstanding immediately after giving
effect to the Arrow Acquisition (including a description of the obligors and
obligees, principal amount outstanding as of September 2, 2007 and collateral
therefor, if any, and Guarantee thereof, if any), since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Company or such Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.2.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

5.16. Foreign Assets Control Regulations, etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.17. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.18. Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary of the Company has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.



6.   REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

Each Purchaser severally represents that such Purchaser is purchasing the Notes
for its own account or for one or more separate accounts maintained by it or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in PTE 95-60 (issued July 12, 1995)) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Company in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this paragraph (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.



7.   INFORMATION AS TO THE COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 50 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of operations, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a);

(b) Annual Statements — within 75 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of operations, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit), which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with` such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, and

(B) if requested by the Required Holders or if delivered to the Bank Lenders, a
certificate of such accountants stating that they have reviewed this Agreement
and stating whether, in making their audit, they have become aware of any
condition or event that then constitutes a Default or an Event of Default, and,
if they are aware that any such condition or event then exists, specifying the
nature and period of the existence thereof (it being understood that such
accountants shall not be liable, directly or indirectly, for any failure to
obtain knowledge of any Default or Event of Default unless such accountants
should have obtained knowledge thereof in making an audit in accordance with
generally accepted auditing standards or did not make such an audit),

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, together with, if applicable, the accountants’
certificate described in clause (B) above, shall be deemed to satisfy the
requirements of this Section 7.1(b);

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to the Bank Lenders or other principal lending banks
(excluding information sent to the Bank Lenders or such other banks in the
ordinary course of administration of the Bank Credit Agreement or their other
bank facilities) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

accompanied in each case by a statement of a Responsible Officer setting forth
the details of such event and the action taken or proposed to be taken with
respect thereto;

(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $35,000,000;

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes;

(h) Information Required by Rule 144A — upon the request of such holder, such
financial and other information as such holder may reasonably determine to be
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes (with
copies thereof to any Qualified Institutional Buyer designated by such holder),
except at such times as the Company is subject to and in compliance with the
reporting requirements of section 13 or 15(d) of the Exchange Act;

(i) Interest Rate Notice — promptly, and in any event within 5 days of any
change in the Prime Rate (to the extent there are any Floating Rate Notes
bearing interest at any time at the Prime Rate) and within 5 days after the
commencement of any Interest Period, evidence in reasonable detail (which shall
not be binding on the holders of the Floating Rate Notes) of the computation of
the interest rate applicable to such Interest Period (including with such
computation a copy of the applicable Bloomberg page “Currency BBAM 1” relied
upon in setting such rate) and specifying the next succeeding Interest Payment
Date. Unless any holder of Floating Rate Notes delivers written objection to any
such computation to the Company within 45 days of receipt thereof, such
computation shall be binding on the holders of the Floating Rate Notes for the
related Interest Period (except in the case of manifest error);

(j) Material Adverse Effect — promptly upon any Responsible Officer becoming
aware thereof, notice of any development that has, or could reasonably be
expected to have, a Material Adverse Effect; and

(k) Bank Credit Agreement and Existing Senior Note Agreement Amendments —
promptly after the execution thereof, copies of all amendments to the Bank
Credit Agreement and the Existing Senior Note Agreements.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.1, 10.2, 10.4, 10.4A, 10.5, 10.6, and 10.9 during
the quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3. Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.



8.   PREPAYMENT OF THE NOTES.

8.1. Maturity.

As provided therein, the entire unpaid principal amount of (a) the Series A
Notes and the Series C Notes shall be due and payable on October 1, 2012 and
(b) the Series B Notes shall be due and payable on October 1, 2014.

8.2. Optional Prepayments with Prepayment Compensation Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 10% of the original aggregate principal amount of the Notes in the case of
a partial prepayment, at 100% of the principal amount so prepaid, and the
applicable Prepayment Compensation Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify the date (which shall be a Business
Day), the aggregate principal amount of the Notes of each Series to be prepaid
on such date, the principal amount of each Note held by such holder to be
prepaid (determined in accordance with Section 8.3), and the interest to be paid
on the prepayment date with respect to such principal amount being prepaid, and
shall be accompanied by a certificate of a Senior Financial Officer as to the
estimated Prepayment Compensation Amounts due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Prepayment
Compensation Amounts as of the specified prepayment date.

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
Company shall prepay the same percentage of the unpaid principal amount of each
Series of Notes, and the principal amount of the Notes of each Series to be
prepaid shall be allocated among all of the Notes of such Series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

8.4. Prepayments in Connection with Certain Events.

(a) If after the date hereof the Company or any of its Subsidiaries shall
receive Section 8.4(a) Net Proceeds from any Section 8.4(a) Proceeds Event, the
Company will promptly give written notice thereof to each holder of a Note,
which notice shall (i) refer specifically to this Section 8.4(a) and describe in
reasonable detail the Section 8.4(a) Proceeds Event giving rise to such offer to
prepay Notes, (ii) specify the Relevant Share of such Section 8.4(a) Net
Proceeds to be applied to the prepayment of the Notes and the ratable portion
thereof to be prepaid in respect of each Note (determined based on the unpaid
principal amount of each Note in proportion to the aggregate unpaid principal
amount of all Notes of all Series at the time outstanding), (iii) specify a
Business Day not less than 30 days and not more than 60 days after the date of
such notice (the “Section 8.4(a) Prepayment Date”) and specify the
Section 8.4(a) Response Date (as defined below) and (iv) offer to prepay on the
Section 8.4(a) Prepayment Date such ratable portion of each Note together with
interest accrued thereon to the Section 8.4(a) Prepayment Date. Each holder of a
Note shall notify the Company of such holder’s acceptance or rejection of such
offer by giving written notice of such acceptance or rejection to the Company on
a date at least 10 Business Days prior to the Section 8.4(a) Prepayment Date
(such date 10 Business Days prior to the Section 8.4(a) Prepayment Date being
the “Section 8.4(a) Response Date”), and the Company shall prepay on the
Section 8.4(a) Prepayment Date such ratable portion of each Note held by the
holders who have accepted such offer in accordance with this Section 8.4(a) at a
price in respect of each Note held by such holder equal to the principal amount
of such ratable portion of such Note, together with interest accrued thereon to
the Section 8.4(a) Prepayment Date; provided, however, that the failure by a
holder of any Note to respond to such offer in writing on or before the
Section 8.4(a) Response Date shall be deemed to be a rejection of such offer.

(b) If the Company elects to offer to prepay Notes in accordance with
Section 10.4A, the Company will promptly give written notice thereof to each
holder of a Note, which notice shall (i) refer specifically to this
Section 8.4(b) and describe in reasonable detail the Section 8.4(b) Disposition
giving rise to such offer to prepay Notes, (ii) specify the Relevant Share of
the Section 8.4(b) Net Proceeds to be applied to the prepayment of the Notes and
the ratable portion thereof to be prepaid in respect of each Note (determined
based on the unpaid principal amount of each Note in proportion to the aggregate
unpaid principal amount of all Notes of all Series at the time outstanding),
(iii) specify a Business Day not less than 30 days and not more than 60 days
after the date of such notice (the “Section 8.4(b) Prepayment Date”) and specify
the Section 8.4(b) Response Date (as defined below) and (iv) offer to prepay on
the Section 8.4(b) Prepayment Date such ratable portion of each Note together
with interest accrued thereon to the Section 8.4(b) Prepayment Date. Each holder
of a Note shall notify the Company of such holder’s acceptance or rejection of
such offer by giving written notice of such acceptance or rejection to the
Company on a date at least 10 Business Days prior to the Section 8.4(b)
Prepayment Date (such date 10 Business Days prior to the Section 8.4(b)
Prepayment Date being the “Section 8.4(b) Response Date”), and the Company shall
prepay on the Section 8.4(b) Prepayment Date such ratable portion of each Note
held by the holders who have accepted such offer in accordance with this
Section 8.4(b) at a price in respect of each Note held by such holder equal to
the principal amount of such ratable portion of such Note, together with
interest accrued thereon to the Section 8.4(b) Prepayment Date; provided,
however, that the failure by a holder of any Note to respond to such offer in
writing on or before the Section 8.4(b) Response Date shall be deemed to be a
rejection of such offer.

8.5. Prepayments in Connection with a Change of Control.

Promptly, and in any event within 15 Business Days, after the occurrence of a
Change of Control, the Company shall give written notice thereof to each holder
of a Note, which notice shall (a) refer specifically to this Section 8.5 and
describe the Change of Control and relevant parties in reasonable detail,
(b) specify a Business Day not less than 30 days and not more than 60 days after
the date of such notice (the “Change of Control Prepayment Date”) and specify
the Change of Control Response Date (as defined below) and (c) offer to prepay
on the Change of Control Prepayment Date the Notes of such holder, at a
prepayment price equal to 100% of the principal amount thereof together with
interest accrued thereon to the Change of Control Prepayment Date. Each holder
of a Note shall notify the Company of such holder’s acceptance or rejection of
such offer by giving written notice of such acceptance or rejection to the
Company on a date at least 10 Business Days prior to the Change of Control
Prepayment Date (such date 10 Business Days prior to the Change of Control
Prepayment Date being the “Change of Control Response Date”), and the Company
shall prepay on the Change of Control Prepayment Date all Notes held by each
holder that has accepted such offer in accordance with this Section 8.5 at a
price in respect of each such Note held by such holder equal to 100% of the
principal amount thereof, together with interest accrued thereon to the Change
of Control Prepayment Date; provided, however, that the failure by a holder of
any Note to respond to such offer in writing on or before the Change of Control
Response Date shall be deemed to be a rejection of such offer.

8.6. Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Prepayment Compensation Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Prepayment Compensation Amount, if any,
as aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and canceled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

8.7. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) at any time when the
Consolidated Leverage Ratio is equal to or less than 2.50 to 1.00 as of the last
day of the fiscal quarter then most recently ended, pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
20 Business Days. If the holders of more than 50% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least five Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

8.8. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Fixed Rate Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Fixed Rate Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Fixed Rate Note, the principal of
such Fixed Rate Note that is to be prepaid pursuant to Section 8.2 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.

“Discounted Value” means, with respect to the Called Principal of any Fixed Rate
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Fixed Rate Notes is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Fixed
Rate Note, (x) 0.50% over (y) the yield to maturity implied by (i) the yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on Bloomberg Financial Markets (or such other
display as may replace Page PX1 on Bloomberg Financial Markets) for actively
traded on the run U.S. Treasury securities having a maturity equal to the
remaining term of such Fixed Rate Note as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
remaining term of such Fixed Rate Note as of such Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than the remaining term of such Fixed Rate Note and
(2) the applicable U.S. Treasury security with the maturity closest to and less
than the remaining term of such Fixed Rate Note. The Reinvestment Yield will be
rounded to that number of decimals as appears in the interest rate for the
applicable Series of Fixed Rate Notes.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Fixed Rate Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of such Fixed Rate Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Fixed Rate
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

8.9. Floating Rate Interest and Interest Payment Dates.

(a) Interest Rate. Subject to Section 8.9(d), Section 8.9(f)(i) and
Section 8.10(a), the outstanding principal amount of the Floating Rate Notes
shall bear interest, for each Interest Period applicable thereto, at the
relevant LIBO Rate, as determined in this Section 8.9(a), for such Interest
Period. The determination of the applicable LIBO Rate shall be made by the
Company in accordance with the terms hereof. The Company shall provide such
determination to the holders of the Floating Rate Notes in accordance with the
provisions of Section 7.1(i), but the failure of the Company to notify the
holders of the Floating Rate Notes of any such determination shall not affect
the obligations of the Company hereunder. While an Event of Default is
continuing, interest on the Floating Rate Notes shall be payable at the rate set
forth in Section 8.9(f)(i) and shall be payable on each Interest Payment Date
(or such shorter intervals as interest may be paid under the Bank Credit
Agreement in such circumstances).

(b) Calculation of Interest. Interest on the Floating Rate Notes shall be
calculated on the basis of a 360 day year and the actual number of days elapsed,
calculated as to each Interest Period or other period during which interest
accrues from and including the first day thereof to but excluding the last day
thereof.

(c) Payment of Interest. Subject to Section 8.9(a), interest on each Floating
Rate Note shall be payable on each Interest Payment Date.

(d) Inability to Determine LIBO Rate. If, prior to the first Business Day of any
Interest Period, the basis for determining the LIBO Rate ceases to be reported
on Bloomberg page “Currency BBAM 1”(and JPMorgan Chase Bank, N.A., is not
quoting the rate contemplated by clause (ii) of the definition of “LIBO Rate”)
and if the Required Floating Rate Holders, or their designated agent, shall have
reasonably determined (which determination shall be conclusive and binding upon
the Company) that, by reason of circumstances affecting the relevant market,
other adequate and reasonable means do not exist for ascertaining the interest
rate applicable to U.S. Dollar loans to major banks in the London Interbank
Eurodollar market for such Interest Period, then the Required Floating Rate
Holders shall forthwith give notice thereof to the Company. If such notice is
given, (i) the interest rate applicable to the Floating Rate Notes for such
Interest Period shall be the Prime Rate, determined and effective as of the
first day of such Interest Period, (ii) each reference herein and in the
Floating Rate Notes to the “LIBO Rate” for any Interest Period shall be deemed
thereafter to be a reference to the Prime Rate, and (iii) subject to
Section 8.9(e) below, such substituted rate shall thereafter be determined by
the Required Floating Rate Holders in accordance with the terms hereof. Until
notice contemplated by Section 8.9(e) is furnished by the Required Floating Rate
Holders, the LIBO Rate (defined without giving effect to clause (ii) of this
Section 8.9(d)) shall not apply to any Floating Rate Notes.

(e) Reinstatement of LIBO Rate. If there has been at any time an interest rate
substituted for the LIBO Rate in accordance with Section 8.9(a) or
Section 8.9(d) and if in the reasonable opinion of the Required Floating Rate
Holders, the circumstances causing such substitution have ceased, then the
Required Floating Rate Holders shall promptly notify the Company in writing of
such cessation, and on the first day of the next succeeding Interest Period the
LIBO Rate shall be determined as originally defined hereby. Nevertheless,
thereafter the provisions of Section 8.9(a) and Section 8.9(d) above shall
continue to be effective.

(f) Default Rate; Overdue Amounts.

(i) Increase in Interest Rate; Event of Default. Upon the occurrence and during
the continuance (but only during the continuance) of an Event of Default, the
outstanding principal amount of each Floating Rate Note shall bear interest from
and including the date of the occurrence of such Event of Default to, but
excluding, the date when no Event of Default shall be continuing, at a rate per
annum equal to the Default Rate.

(ii) Interest and Other Amounts. Any overdue payment of interest on the
outstanding principal amount of any Floating Rate Notes, and any other overdue
amount payable in accordance with the terms of this Agreement or the Floating
Rate Notes (regardless of whether the failure to make such payment constitutes
an Event of Default), shall bear interest, payable on demand, for each day from
and including the date payment thereof was due to the date of actual payment, at
a rate per annum equal to the Default Rate (but without duplication of the
Default Rate payable under Section 8.9(f)(i)).

8.10. Breakage Cost Indemnity; Reserve Requirements.

(a) Breakage Cost Indemnity. The Company agrees to indemnify each holder of
Floating Rate Notes for, and promptly to pay to each such holder upon the
written request of such holder, any loss, cost or expense arising out of:

(i) any event (including any acceleration of the Floating Rate Notes in
accordance with Section 12.1 and any prepayment of the Floating Rate Notes
pursuant to Sections 8.2, 8.3 or 8.4) which results in:

(A) such holder receiving any amount on account of the principal of any Floating
Rate Note prior to the end of the Interest Period in effect therefor, or

(B) the conversion of the interest rate applicable to any Floating Rate Note to
the Prime Rate other than on the last day of the Interest Period in effect
therefor, or

(ii) the failure by the Company to pay any amount in respect of a payment or
prepayment required to be made hereunder on the date due in respect of any
Floating Rate Note

The loss to any such holder attributable to any such event shall be deemed to
include an amount determined by such holder to be equal to the excess, if any,
of (A) the amount of interest that such holder would pay for a deposit equal to
the principal amount of the Floating Rate Notes held by it for the period (the
“Stub Period”) from the date of such receipt, conversion or failure to the last
day of the then current Interest Period if the interest rate payable on such
deposit were equal to the LIBO Rate in effect for such Interest Period, less the
Interest Rate Margin, over (B) the amount of interest that such holder would
earn on such principal amount for the Stub Period if such holder were to invest
such principal amount for the Stub Period at the interest rate that would be bid
by such holder (or an Affiliate of such holder) for a deposit equal to the
principal amount of the Floating Rate Notes held by it in the London interbank
eurodollar market at the commencement of the Stub Period. A certificate of such
holder setting forth such holder’s good faith determination of any amount or
amounts that such holder is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such holder the amount shown as due on any such certificate
within 10 days after receipt thereof.

(b) Reserve Requirements; Change in Circumstances.

(i) Notwithstanding any other provision of this Agreement, if after the date of
Closing any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any holder of Floating
Rate Notes of the principal of or interest on any Floating Rate Note held by
such holder or any fees or expenses or indemnities payable hereunder (other than
changes in respect of franchise taxes or taxes imposed on or measured by the
gross revenues or net income of any such holder, in each case imposed by the
United States of America or the jurisdiction in which such holder is organized
or has its principal office or by any political subdivision or taxing authority
therein), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any holder, or Floating Rate Notes held by
any holder, and the collective result of the foregoing shall be to increase the
cost to any such holder of making or maintaining any loan based on the LIBO Rate
or to reduce the amount of any sum received or receivable by any such holder
hereunder or under the Floating Rate Notes (whether of principal, interest or
otherwise) by an amount deemed by such holder to be material, then such holder
shall deliver to the Company a certificate setting forth such additional amount
or amounts as will compensate such holder for such additional costs incurred or
reduction suffered.

(ii) If, after the date of Closing, any holder of Floating Notes shall have
reasonably determined that

(A) the adoption of any law, rule, regulation, agreement or guideline applicable
to such holder regarding capital adequacy, or any amendment or other
modification to or of any such law, rule, regulation, agreement or guideline
(whether such law, rule, regulation, agreement or guideline was originally
adopted before or after the date of Closing),

(B) any change in the interpretation or administration of any law, rule,
regulation, agreement or guideline regarding capital adequacy applicable to such
holder by any Governmental Authority charged with the interpretation or
administration thereof, or

(C) compliance by any holder with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
issued after the date of Closing,

has or would have the effect of increasing the cost to such holder of making or
maintaining its investment in the Floating Rate Notes or reducing the rate of
return on such holder’s capital as a consequence of the Floating Rate Notes to a
level below that which such holder could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
holder’s policies with respect to capital adequacy) by an amount deemed by such
holder to be material, then such holder shall deliver to the Company a
certificate setting forth such additional amount or amounts as will compensate
such holder for any such reduction suffered.

(iii) The certificate of any holder of the Notes delivered to the Company
pursuant to clause (i) or (ii) above shall set forth, in reasonable detail, the
calculation of the amount or amounts necessary to compensate such holder as
specified in clause (i) or (ii) above and the basis therefor (which shall
include notice of the law, regulations, guidelines, request or any
interpretation thereof, of any Governmental Authority (whether or not having the
force of law), as applicable, giving rise to such increased costs or reductions)
and shall be prima facie evidence of such amount absent manifest error unless
the Company notifies such holder in writing to the contrary within 30 days of
the delivery of such certificate. The Company agrees to pay such holder the
amount shown as due on any such certificate delivered by it within five Business
Days after the Company’s receipt of the same.

(iv) Failure or delay on the part of any holder of Floating Rate Notes to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such holder’s right to demand such compensation with respect to any Interest
Period; provided that the Company shall not be required to compensate any holder
of Floating Rate Notes pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such holder
notifies the Company of any event referred to in the foregoing clause (ii)
giving rise to such increased costs or reductions and of such holder’s intention
to claim compensation therefor; provided further that, if such event giving rise
to such increased costs or reductions is retroactive, the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The protection of this Section 8.10(c) shall be available to such
holder regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, agreement, guideline or other
change or condition that shall have occurred or been imposed.



9.   AFFIRMATIVE COVENANTS.

     
 
  The Company covenants that so long as any of the Notes are outstanding:
9.1.
  Compliance with Law.

Without limiting Section 10.13, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties.

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4. Payment of Taxes and Claims.

The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent the same have become due and payable
and before they have become delinquent, and all claims for which sums have
become due and payable that have or might become a Lien on properties or assets
of the Company or any Subsidiary, provided that neither the Company nor any
Subsidiary need pay any such tax, assessment, charge, levy or claim if (a) the
amount, applicability or validity thereof is contested by the Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

9.5. Corporate Existence, etc.

The Company will at all times preserve and keep in full force and effect its
corporate existence, and, subject to Section 10.3, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect the corporate
existence of any Subsidiary, or any such right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

9.6. Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary , as the case may be.

9.7. Guarantors and Collateral; Further Assurances.

(a) The Company will take, and will cause each of its Subsidiaries to take, such
action from time to time as shall be necessary to ensure that (i) each
Subsidiary is a “Subsidiary Guarantor” hereunder and (if applicable) a “Loan
Party” under the Pledge Agreement (other than any Excluded Subsidiary, except,
in the case of any Domestic Subsidiary that is an Immaterial Subsidiary, to the
extent necessary to comply with clause (ii) of the definition of “Immaterial
Subsidiary”) and (ii) 100% of the Capital Stock of each Subsidiary (other than
any Excluded Equity Interests) shall be pledged pursuant to the Pledge
Agreement; provided that, in the case of voting Capital Stock of each First-Tier
Foreign Subsidiary (other than any Immaterial Subsidiary, except to the extent
necessary to comply with clause (ii) of the definition of “Immaterial
Subsidiary”) not more than 65% of such voting Capital Stock shall be pledged in
favor of the Collateral Agent for the benefit of the Secured Parties pursuant to
the Pledge Agreement.

Promptly but in no event later than 45 days (which period may be extended by the
Collateral Agent in its sole discretion) following the formation or acquisition
of any Subsidiary after the date hereof, the Company will, and will cause each
of its Subsidiaries to, take such action to cause (x) such Subsidiary to become
a “Subsidiary Guarantor” hereunder by executing and delivering to the holders of
the Notes a Guaranty Joinder Agreement in the form of Annex B to the Subsidiary
Guaranty Agreement and (if applicable) to become a “Loan Party” under the Pledge
Agreement, to the extent required under clause (i) of the immediately preceding
paragraph and (y) the Capital Stock of such Subsidiary, to the extent required
under clause (ii) of the immediately preceding paragraph, to be pledged in favor
of the Collateral Agent for the benefit of the Secured Parties, pursuant to the
Pledge Agreement or such other local law pledge, charge or similar agreement in
respect of such Capital Stock as the Collateral Agent shall reasonably request
and (z) such Subsidiary or any other relevant Obligor to deliver such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by the Obligors pursuant to
Section 4 on the date of Closing as the Collateral Agent shall reasonably
request.

(b) The Company will, and will cause each of its Subsidiaries to, take such
action from time to time as shall reasonably be requested by the Required
Holders or the Collateral Agent to effectuate the purposes and objectives of
this Agreement. Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary, subject to Section 9.7(a), the
Company agrees forthwith to or to cause such Subsidiary to deliver to the
Collateral Agent pursuant to the Pledge Agreement the certificates evidencing
such Capital Stock, accompanied by undated stock powers executed in blank and to
take such other action as the Collateral Agent shall request to perfect the
security interest created therein pursuant to the Pledge Agreement.



10.   NEGATIVE COVENANTS.

     
 
  The Company covenants that so long as any of the Notes are outstanding:
10.1.
  Indebtedness.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness outstanding on the date hereof and listed in Schedule 5.15
(including the Existing Senior Notes and any Guarantees thereof by the
Subsidiary Guarantors) and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(b) In addition to Indebtedness outstanding on the date hereof and listed in
Schedule 5.15, (i) Indebtedness of any Obligor owing to any other Obligor or to
any Subsidiary that is not an Obligor and (ii) Indebtedness of any Subsidiary
that is not an Obligor owing to the Company or any Subsidiary; provided that, if
the Consolidated Leverage Ratio (calculated as of the most recently ended fiscal
quarter of the Company) shall be greater than 3.50 to 1.00, the aggregate
principal amount of Indebtedness owing to the Obligors under clause (ii) above,
together with the aggregate amount of Investments by the Obligors in
Subsidiaries that are not Obligors under Section 10.5(c)(ii), shall not exceed
$75,000,000 at any time outstanding;

(c) Indebtedness or other obligations of the Company or any Subsidiary under
letters of credit and surety or other bonds incurred in the ordinary course of
business of the Company or such Subsidiary in an aggregate principal amount not
to exceed $30,000,000 at any time outstanding;

(d) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted under Section 10.2(d) in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(f) Indebtedness of the Obligors created hereunder and under the other Financing
Documents:

(g) Indebtedness secured by Liens permitted under Section 10.2(e);

(h) Indebtedness outstanding under the Bank Credit Agreement (and any Guarantees
thereof by the Subsidiary Guarantors) in an aggregate principal amount not to
exceed $2,000,000,000 at any time outstanding;

(i) Indebtedness in respect of a convertible notes offering; provided that
(i) such Indebtedness does not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to six months after the scheduled
maturity date of the Series B Notes and (ii) such Indebtedness is unsecured and
subordinated, pursuant to subordination provisions in form and substance
reasonably satisfactory to the Required Holders, in right of payment to the
Notes; and

(j) other Indebtedness in an aggregate principal amount not to exceed 25% of
Consolidated Net Worth at any time outstanding;

provided, however, that, notwithstanding the foregoing, no Subsidiary shall, at
any time after it has been released from its obligations under the Subsidiary
Guaranty Agreement (as contemplated by the Intercreditor Agreement), Guarantee
any Indebtedness outstanding under the Bank Credit Agreement or any other
Primary Credit Agreement unless (x) it shall simultaneously Guarantee the Notes
on the same terms and (y) the creditors under the Bank Credit Agreement, or such
other Primary Credit Agreement, shall have entered into an intercreditor
agreement with the holders of the Notes, in form and substance reasonably
satisfactory to the Required Holders.

10.2. Liens.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any of its Subsidiaries
existing on the date hereof and listed on Schedule 5.15, provided that any such
Lien shall secure only those obligations which it secures on the date hereof and
any extensions, renewals and replacements thereof shall not increase the
outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) no
such Lien shall extend to any other property or assets of the Company or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;

(d) Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 10.1(d) to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) no
such Lien shall extend to any property or assets of the Company or any
Subsidiary other than the property financed by such Indebtedness;

(e) Liens covering accounts receivable and related rights of the Company, its
Subsidiaries and any special purpose entity issuing Indebtedness under a
securitization transaction or program with respect to such accounts receivable
and related rights (a “Receivables Securitization Program”), provided that
(i) the Indebtedness of such special purpose entity is recourse only to its
assets (and not to the assets of the Company or any Subsidiary other than such
special purpose entity), (ii) the aggregate principal amount of such
Indebtedness shall not exceed $125,000,000 at any time outstanding and (iii) no
such Lien shall extend to any other property of the Company and its
Subsidiaries;

(f) Liens created pursuant to the Pledge Agreement; and

(g) Liens incurred by the Company or any Subsidiary, in addition to Liens
incurred under the foregoing clauses (a) through (f) of this Section, provided
that neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto shall exceed (as to
the Company and all Subsidiaries) $30,000,000 at any time outstanding;

provided, however, that, notwithstanding the foregoing, the Company shall not,
and shall not permit any Subsidiary to, grant or otherwise permit to exist a
Lien on its property securing any Indebtedness outstanding under the Bank Credit
Agreement or any other Primary Credit Agreement at any time after the release of
any property of such Person from the Lien of the Pledge Agreement unless
(x) such Person shall simultaneously grant, on the same terms, a Lien on such
property securing the Notes equally and ratably with such other Indebtedness and
(y) the creditors under the Bank Credit Agreement, or such other Primary Credit
Agreement, shall have entered into an intercreditor agreement with the holders
of the Notes, in form and substance reasonably satisfactory to the Required
Holders.

10.3. Fundamental Changes.

The Company will not, and will not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except:

(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving entity)
or with or into any other Subsidiary;

(b) any Subsidiary of the Company may Dispose of any or all of its assets (i) to
the Company or any other Subsidiary (upon voluntary liquidation or otherwise) or
(ii) pursuant to a Disposition permitted by Section 10.4 or Section 10.4A;

(c) any acquisition expressly permitted under Section 10.5 may be structured as
a merger, consolidation or amalgamation; and

(d) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the holders of the Notes.

10.4. Dispositions of Property.

At any time that the Consolidated Leverage Ratio shall be greater than 3.50 to
1.00 (calculated as of the end of the most recently ended fiscal quarter of the
Company at the time of any Disposition), the Company will not, and will not
permit any of its Subsidiaries to, Dispose of any property, whether now owned
or, in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a) Dispositions in the ordinary course of business of the Company and its
Subsidiaries (including Dispositions of obsolete or worn-out property no longer
required or useful in the business or operations of the Company or any of its
Subsidiaries);

(b) Dispositions permitted by Sections 10.3(b)(i) or (d);

(c) the sale or issuance of Capital Stock of any Subsidiary to the Company or
any other Subsidiary;

(d) Dispositions with respect to the Receivables Securitization Program,
provided that the aggregate principal amount of Indebtedness related to any such
Receivables Securitization Program shall not exceed $125,000,000 at any time
outstanding;

(e) Dispositions of property or assets by the Company or any Subsidiary to the
extent that, as part of the same transaction or a series of related
transactions, such property or assets are within 365 days after the date of such
Disposition leased by the Company or such Subsidiary as lessee for use in the
business of the Company and its Subsidiaries, provided that the aggregate amount
of all such Dispositions shall not exceed $75,000,000; or

(f) Dispositions of property for fair market value not covered by the foregoing
clauses (a) through (e) of this Section.

10.4A 2004 Note Purchase Agreement Dispositions of Property Covenant.

At any time that the Consolidated Leverage Ratio shall be less than or equal to
3.50 to 1.00 (calculated as of the end of the most recently ended fiscal quarter
of the Company at the time of any Disposition), the Company will not, and will
not permit any Subsidiary to, Dispose of any of its properties or assets,
except:

(a) Dispositions in the ordinary course of business of the Company and its
Subsidiaries (including Dispositions of obsolete or worn-out property no longer
required or useful in the business or operations of the Company or any of its
Subsidiaries);

(b) Dispositions permitted by Sections 10.3(b)(i) or (d);

(c) the sale or issuance of Capital Stock of any Subsidiary to the Company or
any other Subsidiary;

(d) Dispositions with respect to the Receivables Securitization Program,
provided that the aggregate principal amount of Indebtedness related to any such
Receivables Securitization Program shall not exceed $125,000,000 at any time
outstanding;

(e) any Dispositions not covered by Subsections (a) through (d) above,
inclusive, provided that such Dispositions are for fair market value and either
(i) the aggregate book value of the properties and assets subject to all such
Dispositions pursuant to this clause (i) of this Subsection (e) during any
fiscal year of the Company does not exceed 15% of Consolidated Total Assets as
at the end of the immediately preceding fiscal year of the Company or
(ii) within 365 days after any such Disposition, the Section 8.4(b) Net Proceeds
are used (x) to purchase productive assets for use by the Company or any
Subsidiary in their business or (y) to prepay or repay the Term Loans, the Notes
and the Existing Senior Notes, provided that, in connection with any such
repayment of such Indebtedness, the Company shall, in accordance with
Section 8.4(b), offer to prepay the Notes pro rata with all other such
Indebtedness then being repaid.

For purposes of this Section 10.4A, (i) any Disposition of shares of stock of
any Subsidiary shall be valued at an amount that bears the same proportion to
the total assets of such Subsidiary as the number of such shares bears to the
total number of shares of stock of such Subsidiary and (ii) if any Subsidiary
issues shares and the Company or another Subsidiary does not, directly or
indirectly, acquire all of such shares or a ratable portion of such shares
according to the Company or such other Subsidiary’s ownership percentage with
respect to such Subsidiary immediately prior to such share issuance, as the case
may be, such shares not so acquired shall be deemed to be the subject of a
Disposition.

10.5. Investments and Acquisitions.

The Company will not, and will not permit any of its Subsidiaries to, make or
suffer to exist any Investment in any Person or make any Acquisition, except:

(a) Cash Equivalents;

(b) Investments (other than Investments permitted under clause (a) of this
Section) existing on the date hereof and set forth on Schedule 5.4 and
Investments in Immaterial Subsidiaries existing as of the date hereof;

(c) (i) Investments by any Obligor in any other Obligor; and (ii) Investments by
the Company or any Subsidiary in any Subsidiary that is not an Obligor; provided
that, if the Consolidated Leverage Ratio (calculated as of the most recently
ended fiscal quarter of the Company) shall be greater than 3.50 to 1.00, the
aggregate amount of Investments by the Obligors in Subsidiaries that are not
Obligors under clause (ii) above, together with the aggregate principal amount
of Indebtedness owing to the Obligors incurred under Section 10.1(b)(ii), shall
not exceed $75,000,000 at any time outstanding;

(d) Indebtedness permitted by Section 10.1;

(e) purchases of inventory and other property to be sold or used in the ordinary
course of business;

(f) the Arrow Acquisition;

(g) Swap Agreements permitted by Section 10.11;

(h) any Acquisition after the date hereof by the Company or any Subsidiary;
provided that (i) in the case of any such Acquisition, (x) if the Acquired
Entity is a publicly held corporation, such Acquisition shall have been approved
by the board of directors of such Acquired Entity; (y) after giving effect to
any such Acquisition of Capital Stock, the Acquired Entity becomes a direct or
indirect Subsidiary of the Company; and (z) the Acquired Entity is engaged in a
line of business in accordance with the requirements of Section 10.10; (ii) both
immediately prior to such Acquisition and after giving effect thereto, no
Default shall have occurred and be continuing; and (iii) if, after giving effect
to such Acquisition on a pro forma basis as if such Acquisition had occurred on
the first day of the most recent period of four consecutive fiscal quarters of
the Company, the Consolidated Leverage Ratio shall be greater than 3.50 to 1.00,
the aggregate consideration (including assumed Indebtedness, but excluding
consideration in the form of the Capital Stock of the Company) for all such
Acquisitions shall not exceed $150,000,000 in any fiscal year; and

(i) other Investments in an aggregate amount (valued at cost) not exceeding
$25,000,000.

10.6. Restricted Payments.

The Company will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:

(a) the Company may declare and pay dividends with respect to its Capital Stock
payable solely in additional shares of its Capital Stock; and

(b) the Company may make Restricted Payments after the date hereof; provided
that (i) at the time of such Restricted Payment and immediately after giving
effect thereto, no Default shall have occurred and be continuing; and (ii) if,
after giving effect to such Restricted Payment, the Consolidated Leverage Ratio
(calculated on a pro forma basis) shall be greater than 3.50 to 1.00, the
aggregate amount of all such Restricted Payments shall not exceed $75,000,000 in
any fiscal year;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Company to the Company or any other
Subsidiary of the Company or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) or (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

10.7. Transactions with Affiliates.

The Company will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

(a) transactions at prices and on terms and conditions not less favorable to the
Company or such Subsidiary than could be obtained on an arm’s-length basis from
a Person that is not an Affiliate;

(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate;

(c) any Indebtedness permitted by Section 10.1;

(d) any Investment permitted by Section 10.5;

(e) any Restricted Payment permitted by Section 10.6; and

(f) any Affiliate who is a natural person may serve as an employee or director
of the Company and receive reasonable compensation for his services in such
capacity.

10.8. Restrictive Agreements.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its Capital
Stock or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary
or to transfer any property to the Company or any other Subsidiary, except:

(i) restrictions and conditions imposed by law or by this Agreement or the
Existing Senior Note Agreements;

(ii) restrictions and conditions imposed by law or by the Bank Credit Agreement;

(iii) restrictions and conditions existing on the date hereof identified on
Schedule 5.15 and any extension or renewal thereof, or any amendment or
modification thereof, that, in each case does not expand the scope of any such
restriction or condition;

(iv) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder);

(v) (with respect to clause (a) above) (x) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (y) customary provisions in leases and other contracts
restricting the assignment thereof; and

(vi) (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any Liens on
any premises leased by the Company or any of its Subsidiaries.

10.9. Certain Financial Covenants.

(a) Leverage Ratio. The Company will not permit the Consolidated Leverage Ratio,
as at the last day of any period of four consecutive fiscal quarters of the
Company ending on or nearest to the date set forth below, to exceed the ratio
set forth below opposite such date:

     
Fiscal Quarter Ending
 

 
 

on or nearest to
  Consolidated Leverage Ratio
 
   
September 30, 2007
  4.75 to 1.00
December 31, 2007
  4.75 to 1.0
March 31, 2008
  4.75 to 1.0
June 30, 2008
  4.75 to 1.0
September 30, 2008
  4.75 to 1.0
December 31, 2008
  4.00 to 1.0
March 31, 2009
  4.00 to 1.0
June 30, 2009
  4.00 to 1.0
September 30, 2009 and
at all times thereafter
 
3.50 to 1.0

(b) Interest Coverage Ratio. The Company will not permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Company ending on or nearest to the date set forth below to be less than the
ratio set forth below opposite such date:

         
 
  Fiscal Quarter Ending  

 
     

 
  on or nearest to   Consolidated Interest Coverage Ratio
 
       
 
  September 30, 2007   3.00 to 1.00
 
  December 31, 2007   3.00 to 1.0
 
  March 31, 2008   3.00 to 1.0
 
  June 30, 2008   3.00 to 1.0
 
  September 30, 2008   3.00 to 1.0
10.10.
  December 31, 2008 and
at all time thereafter
Lines of Business.  
3.50 to 1.0



The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries taken as a whole would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries taken as a whole are engaged on the date of this
Agreement.

10.11. Swap Agreements.

The Company will not, and will not permit any of its Subsidiaries to, enter into
any Swap Agreement, other than Swap Agreements entered into with any of the Bank
Lenders (or any Affiliates thereof) or in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

10.12. Modification of Bank Credit Agreement.

The Company will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of any of the provisions of the Bank
Credit Agreement that could reasonably be expected to be materially adverse to
the interests of the holders of Notes, in each case, without the prior consent
of the Required Holders.

10.13. Terrorism Sanctions Regulations.

The Company will not, and will not permit any of its Subsidiaries to, (a) become
a Person described or designated in the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order or (b) engage in any dealings or transaction with any
such Person.



11.   EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Prepayment
Compensation Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than three Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 7.1(j), Section 9.1 (with respect to the
Company’s existence) or Sections 10.1 through 10.12, inclusive; or

(d) the Company defaults in the performance of or compliance with any term
contained herein or in any other Financing Document (other than those referred
to in Sections 11(a), (b) and (c)) and such default is not remedied within
30 days after the Company has received written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement, in any other
Financing Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Material Indebtedness beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Material Indebtedness or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Material Indebtedness has become, or has been declared (or one or
more Persons are entitled to declare such Material Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Material Indebtedness to convert such Indebtedness into Capital Stock), (x) the
Company or any Subsidiary has become obligated to purchase or repay Material
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment or (y) one or more Persons have the right to require the Company or
any Subsidiary so to purchase or repay any Material Indebtedness; or

(g) the Company or any Subsidiary (other than an Immaterial Subsidiary) (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Subsidiary (other than an
Immaterial Subsidiary), a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any
Subsidiary (other than an Immaterial Subsidiary), or any such petition shall be
filed against the Company or any Subsidiary (other than an Immaterial
Subsidiary) and such petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $35,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
30 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in section 412 of the Code or section 302 of ERISA), whether or not
waived, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

(k) the Liens created by the Pledge Agreement or the Intercreditor Agreement
shall at any time not constitute a valid and perfected Lien on the collateral
intended to be covered thereby in favor of the Collateral Agent, free and clear
of all other Liens (other than Liens permitted under Section 10.2 or under
either such agreement), except to the extent such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Pledge Agreement or to file Uniform Commercial Code continuation statements, or,
except for expiration in accordance with its terms, any of the Financing
Documents shall for any reason be terminated or cease to be in full force and
effect or to be valid and binding on any of the Obligors party thereto, or the
enforceability thereof shall be contested by any Obligor.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.



12.   REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the applicable Prepayment Compensation Amount determined in
respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Prepayment Compensation Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
paragraph (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Prepayment Compensation Amount, if any, on any Notes that are due and payable
and are unpaid other than by reason of such declaration, and all interest on
such overdue principal and Prepayment Compensation Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.



13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at to the Company at the address and to the attention
of the designated officer (all as specified in Section 18(iii)) for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes of the same
Series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1, 2, or 3,
as the case may be. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a Series, one Note of such Series may be in a denomination
of less than $100,000. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $10,000,000 in excess of the outstanding principal amount of such
Note or a Qualified Institutional Buyer, such Person’s own unsecured agreement
of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.



14.   PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Prepayment Compensation Amount,
if any, and interest becoming due and payable on the Notes shall be made in New
York, New York at the principal office of Bank of America, N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

14.2. Home Office Payment.

So long as any Purchaser or any nominee of such Purchaser shall be the holder of
any Note, and notwithstanding anything contained in Section 14.1 or in such Note
to the contrary, the Company will pay all sums becoming due on such Note for
principal, Prepayment Compensation Amount, if any, and interest by the method
and at the address specified for such purpose below such Purchaser’s name in
Schedule A, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by any Purchaser or any nominee of such Purchaser, such Purchaser will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by any
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.



15.   EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable costs and expenses (including reasonable attorneys’ fees
of a special counsel and, if reasonably required by the Required Holders, local
or other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or the other
Financing Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the reasonable costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Notes or the other Financing
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or the
other Financing Documents, or by reason of being a holder of any Note, (b) the
reasonable costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes and by the other Financing Documents and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,000. The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses if
any, of brokers and finders (other than those retained by such Purchaser or
other holder in connection with its purchase of the Notes).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or the other Financing Documents, and the termination
of this Agreement.



16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in the other Financing
Documents shall survive the execution and delivery of this Agreement and the
Notes, the purchase or transfer by each Purchaser of any Note or portion thereof
or interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of any Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or the other Financing Documents shall be
deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement, the Notes and the other
Financing Documents embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.



17.   AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Prepayment Compensation Amount on, the Notes, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any other Financing Documents. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of any other Financing Documents, or the release of any Subsidiary
Guarantor from the Subsidiary Guaranty Agreement or any collateral subject to
the Lien of the Pledge Agreement, unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver, amendment or release.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note or other
Financing Document shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

17.4. Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any other Financing Document, or have directed the
taking of any action provided herein, or in the Notes or in any other Financing
Document to be taken upon the direction of the holders of a specified percentage
of the aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

17.5. Release of Collateral and Subsidiary Guaranty Agreement.

Notwithstanding anything herein to the contrary, upon any Disposition of
property constituting Collateral (as that term is defined in the Pledge
Agreement) including the Capital Stock of any Subsidiary that is a Subsidiary
Guarantor, which Disposition is permitted pursuant to Section 10.4 or
Section 10.4A of this Agreement, as applicable, such Subsidiary Guarantor shall
be automatically released from any obligation arising pursuant to the Subsidiary
Guaranty Agreement and any security interest granted in favor of the holders
hereunder or under the Pledge Agreement shall be automatically terminated, in
each case, without notice or further action by the Company or any holder so long
as equivalent action is simultaneously taken by the Bank Lenders, or the
Administrative Agent (as defined in the Bank Credit Agreement) or the Collateral
Agent on their behalf, pursuant to the Bank Loan Documents.



18.   NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.



19.   REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.



20.   CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, officers, employees, agents, attorneys, trustees and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes),
(ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Financing Documents; provided that, before delivering or disclosing
any Confidential Information under clause (viii)(w), (viii)(x) or (viii)(y) of
this Section 20, such Purchaser shall use reasonable efforts to give notice
thereof to the Company to the extent permitted by law or regulation as soon as
is reasonably practicable under the circumstances in order to provide the
Company with a reasonable opportunity to seek an appropriate protective order
with respect to such disclosure but such Purchaser shall not be liable for any
failure to give such notice. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.



21.   SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of such Purchaser’s
Affiliates as the purchaser of the Notes that such Purchaser has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser and such Affiliate, shall contain such Affiliate’s
agreement to be bound by this Agreement and shall contain a confirmation by such
Affiliate of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this
Section 21) shall no longer be deemed to refer to such Affiliate, but shall
refer to such original Purchaser, and such original Purchaser shall again have
all the rights of an original holder of the Notes under this Agreement.



22.   MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.2 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Prepayment Compensation Amount or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

22.3. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

22.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.5. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

22.6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7. Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

22.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

22.9. Post-Closing Letter.

By their execution and delivery hereof, the Purchasers hereby acknowledge and
agree to that certain letter agreement, dated as of the date hereof, by the
Company in favor of the Purchasers, relating to the delivery of certain
post-closing items, and agree that such letter shall be considered a “Financing
Document” for all purposes of this Agreement.

* * * * *

2

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

Very truly yours,

TELEFLEX INCORPORATED

By: /s/ Kevin. K. Gordon
Name: Kevin K. Gordon
Title: Executive Vice President and Chief Financial
Officer


This Agreement is hereby accepted and
agreed to as of the
date thereof.

The Prudential Insurance Company of America

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title: Vice President


Pruco Life Insurance Company

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title: Vice President


Pruco Life Insurance Company of New Jersey

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title: Vice President


Teachers Insurance and Annuity Association of America

By: /s/ Brian K. Roelke
Name: Brian K. Roelke
Title: Director


Principal Life Insurance Comapny
By: Principal Global Investors, LLC


a Delaware limited liability company,
its authorized signatory

By: /s/ Colin Pennycooke



    Name: Colin Pennycooke
Title: Counsel

By: /s/ Christopher J. Henderson
Name: Christopher J. Henderson
Title: Vice President and
Associate General Counsel


Allstate Life Insurance Company

By: /s/ Robert B. Bodett
Name: Robert B. Bodett
Title: Authorized Signatory


By: /s/ Breege A. Farrett
Name: Breege A. Farrett
Title: Authorized Signatory


Genworth Life Insurance Company

By: /s/ Stephen DeMotto
Name: Stephen DeMotto
Title: Investment Officer


Nationwide Life Insurance Company

By: /s/ Thomas S. Leggett
Name: Thomas S. Leggett
Title: Authorized Signatory


The Lincoln National Life Insurance Company
By: Delaware Investment Advisers, a series of Delaware
Management Business Trust, Attorney in Fact

By: /s/ Edward J. Brennan
Name: Edward J. Brennan
Title: Vice President


UNUM Life Insurance Company of America

By: /s/ Ben Vance
Name: Ben Vance
Title: Vice President


Bankers Life and Casualty Company


Conseco Life Insurance Company
Conseco Health Insurance Company
Colonial Penn Life Insurance Company
Washington National Insurance Company

By: /s/ Timothy L. Powell
Name: Timothy L. Powell
Title: Vice President


Massachusetts Mutual Life Insurance Company

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


C.M. Life Insurance Company

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


BayState Health Systems

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


Pacific Life Insurance Company

By: /s/ Matthew Levene
Name: Matthew Levene
Title: Assistant Vice President


By: /s/ Cathy Schwartz
Name: Cathy Schwartz
Title: Assistant Secretary


Jackson National Life Insurance Company

By: /s/ Craig Radis
Name: Craig Radis
Title: Vice President


American Equity Investment Life Insurance Company

By: /s/ Rachel Stauffer
Name: Rachel Stauffer
Title: Vice President, Investments


Equitrust Life Insurance Company

By: /s/ Herman L. Riva
Name: Herman L. Riva
Title: Senior Portfolio Manager


Primerica Life Insurance Company

By: /s/ Robert M. Mills
Name: Robert M. Mills
Title: Director


American Health and Life Insurance Company

By: /s/ Robert M. Mills
Name: Robert M. Mills
Title: Director


Modern Woodmen of America

By: /s/ Nick S. Coin
Name: Nick S. Coin
Title: Treasurer & Investment Manager


Country Life Insurance Company

By: /s/ John Jacobs
Name: John Jacobs
Title: Director – Fixed Income


Assurity Life Insurance Company

By: /s/ Victor Weber
Name: Victor Weber
Title: Senior Director – Investments


3

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquired Entity” means any business, assets or Person subject to an
Acquisition.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which the Company and/or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any corporation, limited liability company, partnership, joint venture
or other entity or any division of any corporation, limited liability company,
partnership, joint venture or other entity or the right to use or manage or
otherwise exploit any such business or assets, whether through purchase or lease
of assets, merger or otherwise or (b) directly or indirectly acquires ownership
or Control of at least a majority (in number of votes) of Capital Stock which
has ordinary voting power for the election of directors or other managers of any
corporation, limited liability company, partnership, joint venture or other
entity.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

“Agreement” is defined in Section 17.3.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.

“Arrow” means Arrow International, Inc., a Pennsylvania corporation.

“Arrow Acquisition” means the acquisition of Arrow, by merger of Arrow with and
into Merger Subsidiary (with Arrow as the surviving corporation in such merger),
pursuant to the Arrow Acquisition Agreement.

“Arrow Acquisition Agreement” means the Agreement and Plan of Merger dated as of
July 20, 2007 among the Company, Merger Subsidiary and Arrow.

“Bank Credit Agreement” means the Credit Agreement, dated as of October 1, 2007
among the Company, the guarantors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and as Collateral Agent, and
Bank of America, N.A., as Syndication Agent, as amended, restated, replaced or
refinanced from time to time.

“Bank Lender” means a “Lender”, as defined in the Bank Credit Agreement.

“Bank Loan Document” means “Loan Document”, as such term is defined in the Bank
Credit Agreement.

“Bank Loans” means “Loans”, as such term is defined in the Bank Credit
Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or any other
country that is a member of the Organization for Economic Cooperation and
Development (or by any agency thereof to the extent such obligations are backed
by the full faith and credit of the United States of America or such other
country), in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or any other country that
is a member of the Organization for Economic Cooperation and Development which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (c) of this definition;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) auction rate securities maturing in 45 days or less consisting of municipal
securities having the highest credit rating obtainable from S&P or from Moody’s.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
by the board of directors of the Company nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Company
by any Person or group.

“Change of Control Prepayment Date” is defined in Section 8.5.

“Change of Control Response Date” is defined in Section 8.5.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” shall have the meaning ascribed to such term in the Intercreditor
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under the Pledge Agreement and the
Intercreditor Agreement.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated EBITDA” means, for any period, the sum, for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent reflected as a charge in
the income statement for such period, the sum of (i) income tax expense,
(ii) Consolidated Interest Expense, amortization or writeoff of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Bank Loans), (iii) depreciation and
amortization expense, including amortization of intangibles (including, but not
limited to, goodwill), (iv) transaction costs, fees and expenses related to the
Arrow Acquisition and the Transactions in an aggregate amount not exceeding
$30,000,000, (v) non-recurring charges and expenses related to the closing of
certain of the Company’s facilities in an aggregate amount not exceeding
$15,000,000 through September 30, 2008, (vi) non-recurring integration costs and
expenses related to the Arrow Acquisition in an aggregate amount not exceeding
$45,000,000 for the period from the date of Closing through December 31, 2009,
(vii) non-cash costs associated with inventory purchase price adjustments and
in-process research and development for the period from the date of Closing
through December 31, 2008, (viii) non-cash stock-based compensation expense
relating to stock options and restricted stock granted to employees and
directors, and cash-based option expenses and change of control payments related
to the Arrow Acquisition in an aggregate amount not exceeding $45,000,000
through September 30, 2008, (ix) other extraordinary, unusual or non-recurring
non-cash charges and (x) net cost savings and other acquisition synergies
directly attributable to the Arrow Acquisition within one year of the date
hereof that are projected by the Company in good faith to result therefrom and
supportable or quantifiable by appropriate records in an aggregate amount not
exceeding (A) $34,400,000 for the four consecutive fiscal quarters or other
period ending September 30, 2007, (B) $33,000,000 for the four consecutive
fiscal quarters or other period ending December 31, 2007, (C) $29,000,000 for
the four consecutive fiscal quarters or other period ending March 31, 2008,
(D) $24,000,000 for the four consecutive fiscal quarters or other period ending
June 30, 2008 and (E) $17,000,000 for the four consecutive fiscal quarters or
other period ending September 30, 2008 (it being understood that any amounts to
be added to Consolidated Net Income for any such period pursuant to this clause
(x) shall not include any amounts that have been taken into account in the
determination of the Consolidated Net Income for such period) and minus (c) to
the extent included in the statement of such Consolidated Net Income for such
period, extraordinary, unusual or non-recurring income or gains; provided that,
with respect to any such period in which (x) the Arrow Acquisition shall have
been consummated, (y) any Person consolidates with or merges with the Company or
any Subsidiary, or conveys, transfers or leases all or substantially all of its
assets in a single transaction or series of transactions to the Company or any
Subsidiary, and concurrently therewith becomes a Subsidiary, in a transaction
constituting a Material Acquisition or (z) any Person ceases to be a Subsidiary
during such period, or the Company or any Subsidiary shall have made a Material
Disposition, Consolidated EBITDA for such period shall be calculated on a pro
forma basis so as to give effect to such event as of the first day of such
period; provided, further, that any operations classified as “discontinued
operations” shall be included in the calculation of Consolidated EBITDA. As used
in this definition, “Material Acquisition” means any Acquisition of property or
series of related Acquisitions that involves the payment of consideration by the
Company and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Company and its Subsidiaries in
excess of $10,000,000.

“Consolidated Interest Coverage Ratio” means, as at any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations and any implied interest component in connection with
the Receivables Securitization Program) accrued or capitalized during such
period (whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) under Swap Agreements relating to
interest during such period (whether or not actually paid or received during
such period), provided that with respect to any such period in which (x) the
Arrow Acquisition shall have been consummated, (y) any Person consolidates with
or merges with the Company or any Subsidiary, or conveys, transfers or leases
all or substantially all of its assets in a single transaction or series of
transactions to the Company or any Subsidiary, and concurrently therewith
becomes a Subsidiary, in a transaction constituting a Material Acquisition (as
such term is defined in definition of “Consolidated EBITDA”) or (z) any Person
ceases to be a Subsidiary during such period, or the Company or any Subsidiary
shall have made a Material Disposition (as such term is defined in definition of
“Consolidated EBITDA”), Consolidated Interest Expense for such period shall be
calculated on a pro forma basis so as to give effect to such event as of the
first day of such period; provided, further, that, for purposes of calculating
the Consolidated Interest Coverage Ratio as at the end of the fiscal quarters
ending September 30, 2007, December 31, 2007, March 31, 2008 and June 30, 2008,
Consolidated Interest Expense shall be calculated as follows: (i) for the fiscal
quarter ending September 30, 2007, Consolidated Interest Expense shall be deemed
to be the product of $37,000,000 (the “Third Quarter 2007 Interest Expense”)
times 4, (ii) for the fiscal quarter ending December 31, 2007, Consolidated
Interest Expense shall be determined by multiplying the sum of the Third Quarter
2007 Interest Expense plus Consolidated Interest Expense for the fiscal quarter
ending December 31, 2007 by 2, (iii) for the fiscal quarter ending
March 31, 2008, Consolidated Interest Expense shall be determined by multiplying
the sum of the Third Quarter 2007 Interest Expense plus Consolidated Interest
Expense for the two fiscal quarters ending March 31, 2008 by 4/3 and (iv) for
the fiscal quarter ending June 30, 2008, Consolidated Interest Expense shall be
the sum of the Third Quarter 2007 Interest Expense plus Consolidated Interest
Expense for the three fiscal quarters ending June 30, 2008.

“Consolidated Leverage Ratio” means, as at any date, the ratio of
(a) Consolidated Total Indebtedness on such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ending on or most recently ended
prior to such date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Financing Document or Bank Loan Document) or
any Requirement of Law, in each case applicable to such Subsidiary.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Company and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means, at any time, the aggregate amount of all
assets of the Company and its Subsidiaries at such time, as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Company and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means with respect to (a) any Fixed Rate Note, that rate of
interest per annum that is the greater of (i) 2.0% above the rate of interest
stated in clause (a) of the first paragraph of such Fixed Rate Note or (ii) 2.0%
over the rate of interest publicly announced by Bank of America, N.A. in New
York, New York as its “base” or “prime” rate and (b) any Floating Rate Note,
that rate of interest per annum that is the greater of (i) 2.0% above the rate
of interest otherwise in effect for such Floating Rate Note or (ii) 2.0% over
the rate of interest publicly announced by Bank of America, N.A. in New York,
New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Company or any of its
Subsidiaries to any Person, including, without limitation, any sale of an equity
interest in any Subsidiary. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Domestic Subsidiary” means any Subsidiary of the Company organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into any additional shares
of Capital Stock of any class of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Equity Interests” means the Capital Stock of (a) each Excluded
Subsidiary (other than any First-Tier Foreign Subsidiary), (b) each Domestic
Subsidiary of the Company listed on Schedule 5.4 and noted as a “GMS Subsidiary”
(but only prior to the date which is 60 days after the date of Closing) and
(c) each First-Tier Foreign Subsidiary that is an Immaterial Subsidiary.

“Excluded Subsidiary” means (a) a Foreign Subsidiary of the Company, (b) each
special purpose Subsidiary which issues Indebtedness under a securitization
transaction or program and each non-wholly owned Subsidiary, in each case,
existing on the date hereof and listed on Schedule 5.4, (c) any special purpose
Subsidiary formed or acquired after the date hereof which issues Indebtedness
under a securitization transaction or program, (d) any captive insurance company
that is a Subsidiary of the Company and (e) any Domestic Subsidiary of the
Company that is an Immaterial Subsidiary.

“Existing Arrow Indebtedness” means the Loan Agreement dated as of April 12,
2004 among Arrow and certain of its Subsidiaries, Wachovia Bank, National
Association (f/k/a First Union National Bank) and Wachovia Bank, National
Association, London Branch (f/k/a First Union National Bank, London Branch), as
amended.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of October 30, 2006 among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as amended.

“Existing Senior Note Agreements” means the agreements pursuant to which the
Existing Senior Notes were issued.

“Existing Senior Notes” means (a)  the senior notes of the Company issued
pursuant to a Note Purchase Agreement, dated as of October 25, 2002, in
aggregate principal amount of $50,000,000 outstanding as of the date of Closing
and due October 25, 2012, (b) the senior notes of the Company issued pursuant to
a Note Purchase Agreement, dated as of July 8, 2004, in aggregate principal
amount of $150,000,000 outstanding as of the date of Closing and due July 8,
2011, (c) the senior notes of the Company issued pursuant to a Note Purchase
Agreement, dated as of July 8, 2004, in aggregate principal amount of
$100,000,000 outstanding as of the date of Closing and due July 8, 2014 and
(d) the senior notes of the Company issued pursuant to a Note Purchase
Agreement, dated as of July 8, 2004, in aggregate principal amount of
$100,000,000 outstanding as of the date of Closing and due July 8, 2016.

“Financing Documents” means this Agreement, the Notes, the Intercreditor
Agreement, the Pledge Agreement and the Subsidiary Guaranty Agreement.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by the Company or any Domestic Subsidiary (other than any Excluded
Subsidiary).

“Fixed Rate Notes” is defined in Section 1.

“Floating Rate Notes” is defined in Section 1.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. In any computation of
the indebtedness or other liabilities of the obligor under any Guarantee, the
indebtedness or other obligations that are the subject of such Guarantee shall
be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Immaterial Subsidiary” means (a) as of the date of Closing, any Domestic
Subsidiary listed on Schedule 5.4 and (b) at any time thereafter, any Domestic
Subsidiary or First-Tier Foreign Subsidiary designated as such by the Company in
a certificate delivered by the Company to all holders of Notes (and which
designation has not been rescinded in a subsequent certificate of the Company
delivered to such holders), provided that (i) no Subsidiary shall be (or may be
so designated as) an Immaterial Subsidiary if such Subsidiary has assets of more
than $10,000,000 and (ii) the aggregate amount of the assets of all Immaterial
Subsidiaries may not at any time exceed 5% of the consolidated assets of the
Company and its Subsidiaries, determined as of the end of the fiscal quarter or
fiscal year most recently ended for which financial statements are available.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including, without limitation, any such
obligations convertible into Capital Stock or other securities) or with respect
to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all mandatorily redeemable preferred stock of such Person,
provided that “Indebtedness” shall not include (i) for purposes of calculating
the Consolidated Leverage Ratio only, contingent obligations under clauses (i)
and (j) above and (ii) intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Company and its Subsidiaries. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding Notes in an aggregate principal amount of $1,000,000 or
more, (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form and (d) any Related Fund of any holder of any
Note.

“Intercreditor Agreement” is defined in Section 4.14.

“Interest Payment Date” means each quarterly anniversary of the date of Closing;
provided, that (a) if any Interest Payment Date would otherwise fall on a day
other than a Business Day, such Interest Payment Date shall instead fall on the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Payment Date shall
instead fall on the next preceding Business Day, and (b) if the relevant
calendar month does not contain a day that numerically corresponds to the date
of Closing, the related Interest Payment Date shall be the last Business Day of
the last calendar month of such Interest Period.

“Interest Period” means (a) as to any Floating Rate Note bearing interest at the
LIBO Rate, the three month period commencing on the date of Closing and ending
on the first Interest Payment Date thereafter and, after such initial Interest
Period, each period commencing on the last day of the preceding Interest Period
and ending on the first Interest Payment Date thereafter, and (b) as to any
Floating Rate Note bearing interest at the Prime Rate, the three month period
commencing on the date of the conversion the interest rate applicable to a
Floating Rate Note to the Prime Rate or, in the case of a continuation of the
application of the Prime Rate to a Floating Rate Note, on the last day of the
immediately preceding Interest Period applicable thereto, and ending on the
first Interest Payment Date thereafter; provided, however, that (i) in no event
may any Interest Period end after the maturity date of the applicable Floating
Rate Note and (ii) any changes in the rate of interest applicable to a Floating
Rate Note bearing interest at the Prime Rate resulting from changes in the Prime
Rate shall take place immediately regardless of whether such change shall occur
during such Interest Period. Interest shall accrue from and including the first
day of an Interest Period to but excluding the earlier of the last day of the
Interest Period and the day on which the Notes are repaid or prepaid in full.

“Interest Rate Margin” means, at any time, with respect to the calculation of
interest on any Floating Rate Note, 2.80% per annum.

“Investment” means, for any Person: (a) the ownership of Capital Stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person; (b) any deposit with, or advance, loan or other extension
of credit to, any other Person including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of (i) inventory or supplies by such Person in the ordinary course
of business or (ii) accounts receivable in connection with any Receivables
Securitization Program; (c) any Guarantee of, or other contingent obligation
with respect to, Indebtedness or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person; or (d) any Swap Agreement; provided that “Investment” shall not
include intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Company and
its Subsidiaries.

“LIBO Rate” means, with respect to the applicable Interest Period as determined
for any Floating Rate Note, the sum of (a) the Interest Rate Margin and (b)
(i) the rate per annum (rounded upwards, if necessary, to the next higher
1/100th of 1%), equal to the offered rate for deposits in U.S. Dollars, for a
period of time comparable to such Interest Period, which appears on the
Bloomberg page “Currency BBAM 1” as of 11:00 a.m. London time on the day that is
two London Business Days prior to the first day of such Interest Period, or
(ii) if such rate ceases to be reported in accordance with the above definition
on Bloomberg Page “Currency BBAM 1,” the rate per annum quoted by JPMorgan Chase
Bank, N.A. at approximately 11:00 A.M. (New York City time) on the first
Business Day of such Interest Period for loans in U.S. Dollars to major banks in
the London interbank eurodollar market for a period equal to such Interest
Period, commencing on the first day of such Interest Period and in an amount
comparable to the principal amount thereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“London Business Day” means a day on which dealings in U.S. Dollars are carried
on in the London inter-bank eurodollar market.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, condition (financial or otherwise), prospects, assets or
properties of the Company and its Subsidiaries taken as a whole, or (b) the
ability of the Company to perform its obligations under any of the Financing
Documents to which it is a party, (c) the ability of any Subsidiary Guarantor to
perform its obligations under any of the Financing Documents to which it is a
party, or (d) the validity or enforceability of any Financing Document.

“Material Indebtedness” means Indebtedness (other than the Notes), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Swap Agreement
were terminated at such time.

“Memorandum” is defined in Section 5.3.

“Merger Subsidiary” means AM Sub Inc., a Pennsylvania corporation.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.

“Obligor” means the Company and the Subsidiary Guarantors.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 9.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 9.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an “employee pension benefit plan” (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or section 412 of the Code
or section 302 of ERISA that is or, within the preceding five years, has been
established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Pledge Agreement” is defined in Section 4.15.

“Prepayment Compensation Amount” means (a) in the case of any optional
prepayment pursuant to Section 8.2 or acceleration of the Fixed Rate Notes, the
Make-Whole Amount and (b) in the case of any such prepayment or acceleration of
the Floating Rate Notes, means, (i) 2% of the outstanding principal amount
thereof in the case of any such prepayment or acceleration prior to the first
anniversary of the date of Closing, (ii) 1% of the outstanding principal amount
thereof in the case of any such prepayment or acceleration on or after the first
anniversary of the date of Closing and prior to the second anniversary thereof
and (iii) 0% thereafter.

“Primary Credit Agreement” means the main credit agreement, loan agreement, note
purchase agreement or other credit agreement in effect from time to time among
the Company and/or any of its Subsidiaries and a syndicate or club of lenders,
which agreement is used to fund the consolidated working capital needs of the
Company and its Subsidiaries, including, without limitation, the Bank Credit
Agreement, and any renewal, refunding, refinancing or replacement thereof.

“Prime Rate” means, at any time, a rate per annum equal to the sum of the
Interest Rate Margin at such time plus the rate of interest publicly announced
at such time by JPMorgan Chase Bank, N.A. (or its successor) in New York City as
its “base” or “prime” rate.

“Pro Forma Financial Statements” is defined in Section 4.3(c).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Receivables Securitization Program” has the meaning set forth in
Section 10.2(e).

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation proceeding relating to any asset of the Company or any of
its Subsidiaries with a value in excess of $10,000,000 (for purposes of this
definition, a “Material Recovery”), (a) for which a Reinvestment Notice has not
been delivered to the holders of Notes within five Business Days of such
Material Recovery or (b) for which a Reinvestment Notice has been so delivered
within such time period but with respect to which either (i) a period of twelve
months has passed since the date of such Material Recovery or (ii) the Company
shall have determined not to, or shall have otherwise ceased to, acquire assets
useful in the Company’s or any Subsidiary’s business with all or any portion of
the Reinvestment Deferred Amount of such Material Recovery.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Section 8.4(a) Net Proceeds received by the Company or any of its
Subsidiaries in connection therewith which are not applied to prepay the Notes
pursuant to Section 8.4(a) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Recovery Event in respect of which the Company
has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default has occurred and is continuing and that the Company or
any Subsidiary intends and expects to use all or a specified portion of the
Section 8.4(a) Net Proceeds of a Recovery Event to acquire assets useful in its
business.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Relevant Share” means as of the date of receipt by the Company or any
Subsidiary of any Section 8.4(a) Net Proceeds or Section 8.4(b) Net Proceeds, as
the case may be, a ratio equal to (a) the aggregate outstanding principal amount
of the Notes at such time over (b) the sum of (i) the aggregate outstanding
principal amount of the Term Loans plus (ii) the aggregate outstanding principal
amount of the Existing Senior Notes plus (iii) the aggregate outstanding
principal amount of the Notes.

“Required Floating Rate Holders” means, at any time, the holders of greater than
50% in principal amount of the Floating Rate Notes at the time outstanding,
exclusive of Notes then owned by the Company or any of its Affiliates.

“Required Holders” means, at any time, the holders of greater than 50% in
principal amount of the Notes at the time outstanding, exclusive of Notes then
owned by the Company or any of its Affiliates.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means any Senior Financial Officer and any other senior
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of Capital Stock of the Company
or any Equity Rights with respect to any such shares of Capital Stock of the
Company.

“S&P” means Standard & Poor’s Ratings Services.

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Section 8.4(a) Disposition” means any Disposition (excluding (i) a
Section 8.4(b) Disposition, and (ii) any such Disposition permitted by
clauses (a), (b), (c), (d) and (e) of Section 10.4) which yields gross proceeds
to the Company or any of its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000.

“Section 8.4(a) Net Proceeds” means in connection with any Section 8.4(a)
Proceeds Event, the proceeds thereof in the form of cash (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or the sale or
disposition of any non-cash consideration or otherwise, but only as and when
received and excluding the portion of such deferred payment constituting
interest), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Section 8.4(a) Proceeds Event (other than any Lien pursuant to a Bank Loan
Document including, without limitation, the Pledge Agreement), underwriting
discounts and commissions (in the case of the issuance or incurrence of
Indebtedness) and other costs, fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of amounts deposited in
escrow in connection therewith or reasonably expected to be paid as a result of
any purchase price adjustment, indemnities or reserves related thereto (such
amounts shall be Section 8.4(a) Net Proceeds to the extent and at the time
released or not required to be so used); provided that the amount of
Section 8.4(a) Net Proceeds of any Recovery Event described in clause (b) of the
definition thereof shall be deemed to be the Reinvestment Deferred Amount
relating to such Recovery Event less any amount expended to acquire assets
useful in the Company’s or any Subsidiary’s business.

“Section 8.4(a) Prepayment Date” is defined in Section 8.4(a).

“Section 8.4(a) Proceeds Event” means and includes:

(a) any Section 8.4(a) Disposition occurring at any time that the Consolidated
Leverage Ratio, determined as of the last day of the period of four fiscal
quarters of the Company most recently ended at such time, is greater than 3.50
to 1.00; and

(b) any (i) Recovery Event or (ii) issuance or incurrence by the Company or any
Subsidiary of Indebtedness (other than Indebtedness permitted under
Section 10.1(a) through (h) hereof), in any such case under the foregoing
clauses (i) or (ii) occurring at any time that the Consolidated Leverage Ratio,
determined as of the last day of the period of four fiscal quarters of the
Company most recently ended at such time, is greater than 4.00 to 1.00.

“Section 8.4(a) Response Date” is defined in Section 8.4(a).

“Section 8.4(b) Disposition” means any Disposition made any time that the
Consolidated Leverage Ratio, determined as of the last day of the period of four
fiscal quarters of the Company most recently ended at such time, is less than or
equal to 3.50 to 1.00.

“Section 8.4(b) Net Proceeds” means in connection with any Section 8.4(b)
Disposition, the proceeds thereof in the form of cash (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or the sale or
disposition of any non-cash consideration or otherwise, but only as and when
received and excluding the portion of such deferred payment constituting
interest), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Section 8.4(b) Disposition (other than any Lien pursuant to a Bank Loan Document
including, without limitation, the Pledge Agreement), and other costs, fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of amounts deposited in escrow in connection therewith or
reasonably expected to be paid as a result of any purchase price adjustment,
indemnities or reserves related thereto (such amounts shall be Section 8.4(b)
Net Proceeds to the extent and at the time released or not required to be so
used).

“Section 8.4(b) Prepayment Date” is defined in Section 8.4(b).

“Section 8.4(b) Response Date” is defined in Section 8.4(b).

“Secured Parties” has the meaning ascribed thereto in the Intercreditor
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series” means any one or more of the series of Notes issued hereunder.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Series C Notes” is defined in Section 1.

“Source” is defined in Section 6.2.

“Stub Period” is defined in Section 8.10(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.

“Subsidiary Guarantor” means (a) each Domestic Subsidiary of the Company as of
the date of Closing (after giving effect to the Arrow Acquisition, but excluding
any Excluded Subsidiary) and (b) each other Subsidiary of the Company that shall
become a Subsidiary Guarantor pursuant to Section 9.7, in each case so long as
such Subsidiary shall remain a Subsidiary Guarantor party hereto.

“Subsidiary Guaranty Agreement” is defined in Section 4.16.

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners or any successor to such Office.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Term Loan” has the meaning ascribed thereto in the Bank Credit Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement, the Financing Documents, the amendments referred to in
Section 4.13(a), the Bank Credit Agreement and the other Loan Documents (as
defined in the Bank Credit Agreement to which such Obligor is intended to be a
party, the issuance of the Notes and the borrowing of Bank Loans, the use of the
proceeds thereof and the issuance of letters of credit under the Bank Credit
Agreement.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” is defined in Section 5.4(a).

4